     Case 9:18-cv-00762-GTS-CFH Document 131 Filed 08/02/21 Page 1 of 11




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

SHELDON COOPER, JR.

                               Plaintiff,

v.                                                            9:18-CV-0762
                                                              (GTS/CFH)
KEVIN CASHIN, Corr. Officer; and
GREGG SMITH, Sergeant,

                        Defendants.
____________________________________________

APPEARANCES:                                                  OF COUNSEL:

LYNN LAW FIRM, LLP                                            KELSEY W. SHANNON, ESQ.
  Pro Bono Counsel for Plaintiff
101 South Salina Street, Suite 750
Syracuse, NY 13202

HON. LETITIA A. JAMES                                         KONSTANDINOS D. LERIS, ESQ.
 Counsel for Defendants                                       Assistant Attorney general
The Capitol
Albany, NY 14202

GLENN T. SUDDABY, Chief United States District Judge

                                     DECISION and ORDER

       Recently, following the cancellation of the jury trial in this prisoner civil rights action by

Sheldon Cooper (“Plaintiff”) against the two above-captioned correctional employees

(“Defendants”), the Court found grounds warranting the consideration of whether to sua sponte

dismiss Plaintiff’s Amended Complaint for failure to prosecute and/or comply with the Orders

and Local Rules of the Court pursuant to Fed. R. Civ. P. 41(b). For the reasons set forth below,

the Court finds such a dismissal appropriate and sua sponte dismisses Plaintiff’s Amended

Complaint without prejudice.
     Case 9:18-cv-00762-GTS-CFH Document 131 Filed 08/02/21 Page 2 of 11




I.     RELEVANT BACKGROUND

       A.      Summary of Plaintiff’s Amended Complaint1

       Generally, liberally construed, Plaintiff’s Amended Complaint alleges that on January 17,

2018, while incarcerated at the Cayuga Correctional Facility, Kevin Cashin (“Defendant

Cashin”) was strip-searching Plaintiff in his cell when Defendant Cashin unnecessarily banged

his head against a window frame three times while insulting him, and that Gregg Smith

(“Defendant Smith”) failed to intervene in that use of excessive force. (See generally Dkt. No.

12 [Plf.’s Amend. Compl.].) Based on these factual allegations, Plaintiff’s Amended Complaint

claims that Defendants violated his Eighth Amendment rights pursuant to 42 U.S.C. § 1983.

(See generally id.)

       B.      Relevant Procedural History 2

       On November 9, 2020, Magistrate Judge Hummel issued a Report-Recommendation

granting Defendants’ motion for summary judgment in part. (See generally Dkt. No. 93.) On

December 17, 2020, the Court was notified that a copy of Judge Hummel’s Report-

Recommendation had been returned to the Clerk’s Office as undeliverable. (Dkt. No. 94.) That

same day, the Clerk’s Office determined that Plaintiff had been moved from Orange County Jail

(“Orange County”) to Downstate Correctional Facility (“Downstate”). (See generally Docket


1
        The Court notes that Plaintiff’s Amended Complaint originally contained additional
claims against several other Defendants. (Dkt. No. 12.) However, on January 25, 2021, the
Court dismissed those claims. (Dkt. No. 95.) Accordingly, the above summary of Plaintiff’s
Amended Complaint concerns only the claims which were to be decided at the trial in this action
at July 19, 2021.
2
        The Court focuses on the procedural history of this case after Magistrate Judge Hummel
issued a Report-Recommendation on Defendants’ motion for summary judgment. (Dkt. No. 93.)
For a more complete recitation of the procedural history, the reader is respectively directed to
Judge Hummel’s Report-Recommendation, which provides greater detail.
                                                2
     Case 9:18-cv-00762-GTS-CFH Document 131 Filed 08/02/21 Page 3 of 11




Sheet.) Because of these unusual circumstances, the Court reserved decision on the Report-

Recommendation and extended the deadline for the filing of any objections until January 4,

2021. (Id.) Neither party filed any objections to the Report-Recommendation. (See generally

Docket Sheet.)

       On January 25, 2021, the Court accepted and adopted the Report-Recommendation in its

entirety and appointed pro bono trial counsel. (Dkt. No. 95.) On February 4, 2021, the Court

was notified that a copy of its Decision and Order of January 25, 2021, had been returned to the

Clerk’s Office as undeliverable because Plaintiff had been released from Downstate on January

7, 2021. (Dkt. No. 97.) On February 10, 2021, Plaintiff updated his change of address with the

Court as Orange County. (Dkt. No. 98.)

       On March 3, 2021, the Court appointed Mr. Kelsey W. Shannon as pro bono trial

counsel. (Dkt. No. 100.) On May 14, 2021, Plaintiff’s counsel provided the Court with

Plaintiff’s updated address. (Dkt. No. 102.) That same day, the Court entered a Trial Order

directing that Plaintiff’s trial shall begin on July 19, 2021, at 9:00 a.m. in Syracuse, New York.

(Dkt. No. 103.) On June 14, 2021, the deadline for any request to the Court to issue a Writ of

Habeas Corpus Ad Testificandum, Plaintiff’s counsel filed a letter with the Court describing his

inability to contact Plaintiff since Plaintiff’s court appearance in an unrelated matter on June 4,

2021. (Dkt. No. 107.) On June 17, 2021, the Court issued a Text Order directing Plaintiff to file

a notice of his updated address within the next seven days, or risk his Complaint being dismissed

pursuant to Fed. R. Civ. P. 41(b). (Dkt. No. 108.) The Court also granted Plaintiff’s counsel’s

request for a one-week extension to issue a Writ of Habeas Corpus Ad Testificandum. (Id.) On

June 23, 2021, Plaintiff’s counsel filed a letter confirming Plaintiff’s mailing address and stating


                                                  3
      Case 9:18-cv-00762-GTS-CFH Document 131 Filed 08/02/21 Page 4 of 11




that there would be no further difficulties in contacting him. (Dkt. No. 109.)

       On July 14, 2021, the Court held a final pretrial conference. (Text Minute Entry filed

July 14, 2021.) At that conference, Plaintiff’s counsel indicated that he had been in contact with

Plaintiff and had confirmed that Plaintiff would be present for the trial starting on July 19, 2021.

(Id.) The Court directed Plaintiff’s counsel to inform his client that, if Plaintiff was not present

for trial on July 19, 2021, the Court would dismiss his action for failure to prosecute. (Id.) The

Court also reviewed the logistics of the trial with counsel and ruled on the parties’ motions in

limine. (Id.)

       On July 18, 2021, the day before the jury trial was scheduled to begin, Plaintiff’s counsel

contacted the Court and opposing counsel by e-mail, and informed them that he had been unable

to contact his client since the day before the pretrial conference of July 14, 2021, and that, after

numerous unsuccessful attempts to connect with him, searched the internet for his client’s name,

only to discover that Plaintiff had been arrested on July 14, 2021, and was being held in Orange

County, New York, and would be unable to appear for trial. (Dkt. No. 130.) Based on these

circumstances, the Court cancelled the jury trial. (18-Text Minute Entry filed July 19, 2021.)

II.    RELEVANT LEGAL STANDARDS

       A.       Legal Standard Governing Dismissal Under Fed. R. Civ. P. 41(b)

       A district court is authorized to dismiss an action under Fed. R. Civ. P. 41(b) “‘[i]f the

plaintiff fails to prosecute or to comply with [the] rules or a court order.’” Baptiste v. Sommers,

768 F.3d 212, 216 (2d Cir. 2014) (per curiam) (quoting Fed. R. Civ. P. 41[b]). “[W]hen

circumstances make such action appropriate, a District Court may dismiss a complaint for failure

to prosecute even without affording notice of its intention to do so or providing an adversary


                                                  4
       Case 9:18-cv-00762-GTS-CFH Document 131 Filed 08/02/21 Page 5 of 11




hearing before acting. Whether such an order can stand on appeal depends not on power but on

whether it was within the permissible range of the court’s discretion.” Link v. Wabash R. Co.,

370 U.S. 626, 633 (1962). In the Second Circuit, five factors are evaluated to determine

whether a district court abused its discretion. Shannon v. General Elec. Co., 186 F.3d 186, 193-

94 (2d Cir. 1999); Baptiste, 768 F.3d at 216. The five factors are the following:

                [1] the duration of the plaintiff’s failures, [2] whether plaintiff had
                received notice that further delays would result in dismissal, [3] whether
                the defendant is likely to be prejudiced by further delay, [4] whether the
                district judge has taken care to strike the balance between alleviating court
                calendar congestion and protecting a party’s right to due process and a fair
                chance to be heard, and [5] whether the judge has adequately assessed the
                efficacy of lesser sanctions.

Shannon, 186 F.3d at 193-94 (quoting Nita v. Ct. Dep’t of Envtl. Protection, 16 F.3d 482, 485

[2d Cir. 1994]).

        “Although ‘a decision to dismiss stands a better chance on appeal if the appellate court

has the benefit of the district court’s reasoning,’ the district court is not required to discuss the

factors on the record.” Shannon, 186 F.3d at 194 (quoting Lucas v. Miles, 84 F.3d 532, 535 [2d

Cir. 1996]). The Court notes that “a pro se litigant’s claim should be dismissed for failure to

prosecute ‘only when the circumstances are sufficiently extreme.’” Baptiste, 768 F.3d at 217

(quoting LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 [2d Cir. 2001]) (internal

quotation marks omitted). “No one factor is dispositive and ultimately [the Circuit court] must

review the dismissal in light of the record as a whole.” Brow v. City of New York, 391 F. App’x

935, 937 (2d Cir. 2010) (quoting United States ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248,

254 [2d Cir. 2004]).

III.    ANALYSIS


                                                   5
     Case 9:18-cv-00762-GTS-CFH Document 131 Filed 08/02/21 Page 6 of 11




       Beginning with the first factor (i.e., the duration of Plaintiff’s failures), the Court finds

that the duration of Plaintiff’s failures to prosecute and/or comply with Orders of this Court is

approximately 195 days. More specifically, the first such failure (which consisted of his failure

to provide an updated address before December 17, 2020) resulted in a deadline extension that

delayed this action for approximately 67 days (i.e., from approximately October 23, 2020, until

approximately January 4, 2021). (Dkt. Nos. 93, 94; Text Notice filed Dec. 17, 2020.) The

second such failure (which consisted of his failure to provide an undated address between

February 4, 2021, and February 10, 2021) resulted in a deadline extension that delayed this

action for approximately six days (i.e., from approximately February 4, 2021, until

approximately February 10, 2021). (Dkt. Nos. 97, 98.) The third such failure (which consisted

of a failure to provide an updated address before June 23, 2021) did not cause any delay because,

although the Court had to extend the deadline for requests to issue a Writ of Habeas Corpus Ad

Testificandum, the trial date remained the same. (Dkt. Nos. 103, 107, 108, 109; Text Minute

Entry filed July 14, 2021.) However, the fourth failure was Plaintiff’s failure to appear for trial

on July 19, 2021, which has delayed this action at the very least 122 days, given the Court’s

congested trial calendar until approximately November 18, 2021 (not to mention the uncertainty

of Plaintiff’s release from jail in Orange County). (Dkt. No. 130; Text Minute Entry filed July

19, 2021.) The Court notes that, in response to any argument that Plaintiff’s failure to appear

resulted from his arrest and thus forces outside of his control, the Court responds that it rejects

that argument: it appears that probable cause exists to believe that Plaintiff knowingly and

voluntarily chose to engage in behavior that might result in his arrest on the eve of trial.




                                                  6
     Case 9:18-cv-00762-GTS-CFH Document 131 Filed 08/02/21 Page 7 of 11




       Granted, a plaintiff’s delay in providing an updated address must be considered in light of

any limited language proficiency, mental health struggles, and potential homelessness.

Mayanduenas v. Bigelow, 849 F. App’x 308, 311 (2d Cir. 2021.) However, in this case, the

record does not demonstrate that Plaintiff has a limited proficiency of the English language, that

he is combatting mental health struggles, or that Plaintiff was homeless at any time between

September 2, 2020, and July 19, 2021. (See generally Dkt. Nos. 88, 95, 109.) In fact, on June

23, 2021, Plaintiff confirmed his residence at 175 Ball Street, Apartment 1, Port Jervis, New

York 12771, and confirmed that there would be no further difficulties in contacting him. (Dkt.

No. 109.) Despite his arrest, Plaintiff did not inform his counsel; instead, Plaintiff’s counsel,

after numerous repeated attempts to contact Plaintiff, only learned of Plaintiff’s arrest after

searching the internet the day before the trial was set to begin. Given Plaintiff’s pattern of

dilatory behavior, and the 195-day delay that behavior has caused, the Court finds that the first

factor weighs in favor of dismissing Plaintiff’s case.

       With respect to the second factor (i.e., whether Plaintiff had received notice that further

delays would result in the dismissal of his action), the Court begins by noting that, during the

final pretrial conference of July 14, 2021, the Court made it abundantly clear that Plaintiff’s

failure to appear for trial would result in the dismissal of his case. (Text Minute Entry filed July

14, 2021.) Plaintiff’s counsel indicated that he understood and that he would relay the

importance of Plaintiff’s attendance to his client. Moreover, this was not the first time that the

Court had warned Plaintiff that his failure to abide by a court order or the Court’s rules would

result in the dismissal of his case. In particular, on June 17, 2021, the Court entered an order to

show cause as to why the Court should not dismiss his Complaint for failing to comply with


                                                  7
     Case 9:18-cv-00762-GTS-CFH Document 131 Filed 08/02/21 Page 8 of 11




Local Rule 10.1(c)(2) of the Court’s Local Rules of Practice. (Dkt. No. 108.) Contrary to the

facts underlying Mayanduenas, Plaintiff repeatedly failed to keep his address current with the

Court or his pro bono counsel. Had it not been for the diligence of the Court and Plaintiff’s

counsel, Plaintiff would not have received multiple decisions indicating that his case was trial

ready. (Dkt. No. 94; Dkt. No. 97.) Finally, the Court notes that, on December 21, 2018, Plaintiff

was provided with a courtesy copy of the Court’s Local Rules of Practice and Pro Se Handbook,

which specifically advised him of the duty to diligently prosecute this action upon penalty of

dismissal. For all of these reasons, the Court finds that the second factor weighs in favor of

dismissing Plaintiff’s case.

       With respect to the third factor (i.e., whether Defendants are likely to be prejudiced by

further delay), the Court begins by observing that “[p]rejudice to defendants resulting from

unreasonable delay may be presumed,” Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 39 (2d

Cir. 1982), “because delay by one party increases the likelihood that evidence in support of the

other party’s position will be lost and that discovery and trial will be made more difficult.”

Shannon, 186 F.3d at 195. In this case, the Court finds that the prejudice to Defendants from a

further delay is likely to be considerable. By the time that trial was scheduled to begin on July

19, 2021, Defendants had located and subpoenaed their witnesses, coordinated everyone’s

schedules, and arranged the necessary travel arrangements.     Subjecting Defendants to a

rescheduled trial at some nebulous time in the future would not only cause Defendants to have

unnecessarily lost any irrecoverable travel deposits or foregone vacation plans (during the height

of summer) but threaten the preservation of their witness testimony and thus Defendants’ right to

defend themselves. See Georgiadis v. First Boston Corp., 167 F.R.D. 24, 25 (S.D.N.Y. 1996)


                                                 8
     Case 9:18-cv-00762-GTS-CFH Document 131 Filed 08/02/21 Page 9 of 11




(“The passage of time always threatens difficulty as memories fade.”) For all of these reasons,

the Court finds that the third factor weighs in favor of dismissing Plaintiff’s case.

        With respect to the fourth factor (i.e., whether the Court has taken care to strike the

balance between alleviating Court calendar congestion and protecting Plaintiff’s right to due

process and a fair chance to be heard), the Court has carefully balanced its calendar congestion

against Plaintiff’s right to due process and a fair chance to be heard. Although the COVID-19

pandemic is still ongoing, the Northern District of New York (like many of its sister courts) have

been holding trials since March 2021. Because the Court was unable to hold a trial for

approximately one year, the Court now has a very busy trial schedule and caseload. Although

Plaintiff certainly has the right to due process and a fair chance to be heard, this right is not

absolute. See Lawson v. Ruskin, 08-CV-0321, 2008 WL 1902218, at *3 (E.D.N.Y. Apr. 25,

2008) (dismissing plaintiff’s amended complaint for a violation of his right to be heard for

failure to state a claim). With regard to the congestion on the Court’s docket, the Court notes

that it currently has 301 cases assigned to it (82 of which are criminal in nature with 107 pending

defendants). For the remainder of this reporting cycle, and for the next reporting cycle, the Court

has the following motions and cases reporting: (1) 82 motions on the 6-month list; (2) 24 cases

on the 3-year list; (3) 12 Social Security appeals; and (4) 2 bankruptcy appeals. Furthermore,

during this time-period, the court has 21 criminal cases (with 31 defendants) set for trial, and

four other civil cases set for trial (with another 20 such cases potentially to be set for trial). All

of this is in addition to the undersigned’s administrative duties as Chief Judge of the Northern

District of New York. Finally, the Court finds that Plaintiff’s failures to prosecute and/or

comply with the Orders and Local Rules of the Court has not been “silent and unobtrusive” but


                                                   9
     Case 9:18-cv-00762-GTS-CFH Document 131 Filed 08/02/21 Page 10 of 11




“vexations and burdensome,” causing far more than “minor court calendar congestion” (e.g., the

need to grant numerous deadline extensions, the need to decide motions in limine, and the need

to summon and cancel a jury). Mayanduenas, 849 F. App’x at 311 (quoting LeSane, 239 F.3d at

210) (internal quotations omitted). Even when this factor is considered in a light most favorable

to Plaintiff, the Court finds that this factor is, at best, neutral.

        Finally, with respect to the fifth factor (i.e., whether the Court has adequately assessed

the efficacy of lesser sanctions), the Court is unaware of a lesser sanction that would be effective

in deterring Plaintiff from similar delays in the future. “While some courts have imposed ‘lesser’

sanctions, such as fines or monetary sanctions, in an attempt to deter a pro se litigant . . . such a

sanction would seem to be ineffective to deter this plaintiff because she has always qualified for

in forma pauperis status and her only income appears to be some type of government benefits.”

Collins v. Cheney, 07-CV-0725, 2007 WL 4300025, at *3 (W.D.N.Y. Dec. 3, 2007) (emphasis in

original). “Not only would a monetary sanction or fine most likely go unpaid, it could also work

an unusual hardship on plaintiff.” Collins, 2007 WL 4300025, at *3. In this case, the Court

finds that imposing a monetary sanction against Plaintiff, like a monetary sanction against the

plaintiff in Collins, would most likely go unpaid or would impose an unusual hardship on him.

Furthermore, given the fact that the Court’s prior warnings and reprimands have not deterred

Plaintiff’s latest failure to apprise the Court of his current address and failure to appear for trial,

the Court finds that a further warning and reprimand would not suffice.

        In light of all of this, the Court is tempted to find that this case presents an extreme

circumstance in which involuntary dismissal with prejudice is appropriate. However, the Court

is mindful of the Second Circuit’s recent decision in Mayanduenas, 849 F. App’x at 311-12


                                                     10
    Case 9:18-cv-00762-GTS-CFH Document 131 Filed 08/02/21 Page 11 of 11




(“[W]hile we agree with the District Court's analysis that a fine or reprimand would likely be

neither appropriate nor effective in this case, that does not support its decision to dismiss. As the

Drake court made clear, involuntary dismissal is ‘one of the harshest sanctions at a trial court's

disposal,’ and thus is ‘reserved for use only in the most extreme circumstances.’ This case is not

sufficiently extreme to merit dismissal.”). As a result, the Court finds that this fifth factor

weighs in favor of only a dismissal without prejudice: that way, Plaintiff retains a right to be

heard, subject to the payment of another filing fee (or the receipt of permission to proceed in

forma pauperis), and the overcoming of any statutes of limitation that have not somehow been

tolled or extended. .

       After carefully balancing the five above-described factors (three of which favor

dismissal, one of which is neutral, and one of which favors dismissal without prejudice), the

Court concludes that Plaintiff’s Amended Complaint should be sua sponte dismissed without

prejudice for failure to prosecute and/or comply with the Orders and Local Rules of the Court.

       ACCORDINGLY, it is

       ORDERED that Plaintiff’s Amended Complaint (Dkt. No. 12) is sua sponte

DISMISSED without prejudice for failure to prosecute and/or comply with the Orders and

Local Rules of the Court pursuant to Fed. R. Civ. P. 41(b).

Dated: August 2, 2021
       Syracuse, New York




                                                  11
